DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/999,581 filed on 08/21/2020.

Claims Status
2.	This office action is based upon claims received on 06/02/2022, which replace all prior or other submitted versions of the claims.
-Claims 4, 14, are cancelled.
-Claims 1, 6, 11, 16 are amended. 	
-Claims 1-3, 5-13, 15-20 are pending.
-Claims 1-3, 5-7, 9-13, 15-17, 19-20 are rejected.
-Claims 8, 18 are objected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Amendments/Remarks
5.	Applicant's remarks/arguments, see page 8-14, filed 06/02/2022, with respect to REMARKS, have been acknowledged.

6.	Applicant's remarks/arguments, see page 8, filed 06/02/2022, with respect to the Claim Objections, have been considered including amendments.  The objections to claims 1, 6, 11, 16, 20 presented in previous office action, have been withdrawn.

7.	Applicant's remarks/arguments, see page 8, filed 06/02/2022, with respect to the Double Patenting, and filing of a terminal disclosure have been considered.  The double patenting rejections of Claims 1, 10, 11, 20  presented in previous office action, have been withdrawn.

8.	Applicant's remarks/arguments, see page 8-14, filed 06/02/2022, with respect to the Claim Rejections - 35 U.S.C. §112(b), have been considered and applicant’s amendments noted.  The 35 U.S.C. §112(b) rejections of Claims 7, 9, 17, 19 presented in previous office action pertaining to double patenting, have been withdrawn.

9.	Applicant's remarks/arguments, see page 10-13, filed 06/02/2022, with respect to the Claim Rejections - 35 U.S.C. §103, have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.  At least via dependency to the independent claims, applicable arguments pertaining to the dependent claims are also moot. Additionally, rejections for all claims as submitted are presented in the current office action.

10.	The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
11.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

12.	Claims 1, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 33.899 V1.3.0 (2017-08) - Technical Report 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on the security aspects of the next generation system; 3GPP support office address; 650 Route des Lucioles -Sophia Antipolis Valbonne, FRANCE (Year: 2017), referenced hereafter as “3GPPTR33” in view of Youn et. al (US-20200053803-A1) referenced hereafter as “Youn2”, further in view of WEI et. al (US-20200128609-A1) referenced hereafter as “WEI”.

Regarding Claim 1. (Currently amended): 3GPPTR33 Teaches : A method comprising: 
receiving, by a target access and mobility management function (AMF) from a source AMF, a first message for a handover of a wireless device (3GPPTR33 – See Section 5.4.4.21.2(Figure 5.4.4.21.2-1): Step 4 – Forward relocation request; NOTE: Forward relocation request in association with handover procedure and subsequent to prior handover required step); 
sending, to a target session management function (SMF), a second message requesting creation of at least one first session for the wireless device (3GPPTR33 – See Section 5.4.4.21.2  (Figure 5.4.4.21.2-1): Step 6 – Create Session Request supplying NSSAI, UE Security Capabilities – PDU session identifier; NOTE: request to Create Session); 
receiving, from the target SMF, a third message confirming creation of the at least one first session(3GPPTR33 – See Section 5.4.4.21.2  (Figure 5.4.4.21.2-1): Step 10 – Create Session response ; NOTE: response to request, conveying creation of session); 
and sending, to the source AMF based on the third message, a fourth message (3GPPTR33 – See Section 5.4.4.21.2  (Figure 5.4.4.21.2-1): Step 16 – Forward relocation response; NOTE: Forward relocation response in response to initiating Forward relocation request and based upon subsequent Steps 6, 10, i.e. third message, thereafter),
wherein the at least one first session is a PDU session between a user plane function and the wireless device (3GPPTR33 – See Section 5.4.4.21.2  (Figure 5.4.4.21.2-1): NOTE: Step 8  –  Session Establishment request and Step 9 Session Establishment response (the at least one first session) in response to preceding Step 4 (i.e. tied to UE handover Step 3),  is a request for a UE session with the Target UPF);
3GPPTR33 does not appear to explicitly teach or strongly suggest: a message causing release of at least one second session for the wireless device, wherein each of the at least one first session and the at least one second session is a PDU session between a user plane function and the wireless device.
Youn2 teaches: release of at least one second session for the wireless device (Youn2 – FIG. 8 & ¶0234……Step 1 A UE has a PDU session established with a TUPF1; FIG. 8 & ¶0235….. due to UE mobility at a specific point of time, CP functions determine to establish a new PDU session....; ¶00237 …Step 4 CP functions selects a new TUPF (i.e., TUPF 2) geographically close to a current UE location, and configures a user plane path to a PDU session 2 including an RAN, the TUPF 2…; ¶00239… Step 6…..PDU session is released by the UE … or by the network; NOTE: a UE set-up with two sessions a first session (i.e. PDU session 2 with a TUPF2 a second UPF) and a second session (i.e. PDU session 1 with a TUPF1 or a first UPF), switches or hands over from the second session (PDU Session 1) to the first session (PDU session 2) where the second session (PDU Session 1 or at least one second session) is released by UE or the network i.e. at least one second session is released for the UE),
wherein each of the at least one first session and the at least one second session is a PDU session between a user plane function and the wireless device (Youn2 – FIG. 8 & ¶0234; FIG. 8 & ¶0235; ¶00237; ¶00239…See above NOTE: a UE set-up with two sessions a first session (i.e. PDU Session2 with a TUPF2 a second UPF) and a second session (i.e. PDU Session 1 with a TUPF1 or a first UPF) switches or hands over from the second session between UE and a first UPF to the first session between UE and a second UPF).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPPTR33 with the teachings of Youn2, since Youn2 enables reducing a resource and signaling load in both a UE and a network without establishing an unnecessary protocol data unit session (Youn2 - ¶0019).
While 3GPPTR33 in view of Youn2 teaches: A method comprising: receiving, by a target access and mobility management function (AMF) from a source AMF, a first message for a handover of a wireless device; sending, to a target session management function (SMF), a second message requesting creation of at least one first session for the wireless device; receiving, from the target SMF, a third message confirming creation of the at least one first session; and sending, to the source AMF based on the third message, a fourth message, release of at least one second session for the wireless device, wherein each of the at least one first session and the at least one second session is a PDU session between a user plane function and the wireless device.
3GPPTR33 in view of Youn2 does not appear to explicitly teach or strongly suggest: a message causing release of at least one session.
WEI discloses: sending, to source AMF, a message causing release of at least one session for wireless device (WEI – FIG. 12 Step 1214a & ¶0280 … New AMF sends a PDU Session release Request to the Old SMF, where the PDU Session release Request is an implementation form of a delete request message, to instruct the Old AMF to trigger releasing a PDU session context; NOTE: New AMF or Target AMF, sends a PDU Session release Request message to old AMF or source AMF ),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPPTR33 in view of Youn2 with the teachings of WEI, since it enables session context deletion from the session management function entity after the abnormal deregistration of UE (WEI ¶0032 ¶0280).

Regarding Claim 11 (Currently amended). 3GPPTR33 Teaches :  A target access and mobility management function (AMF) (3GPPTR33 – See Section 5.4.4.21.2(Figure 5.4.4.21.2-1): NOTE: Target - AMF depicted)
(See rejection of Claim 1. Claim 11 recites similar and parallel features to Claim 1 and Claim 11 is the accompanying target AMF to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate)
comprising: one of more processors; and memory storing instructions that, when executed by the one or more processors (3GPPTR33 Figure 5.1.4.33.2.1-1– NOTE: AMF Comprises network management functions implemented in network architecture  i.e. AMF, SMF, (R)AN, UPF, PCF with corresponding processor and memory See other references such as Youn2 combined in the rejection for such disclosures), 
furthermore Youn2 discloses: comprising: one of more processors; and memory storing instructions that, when executed by the one or more processors (Youn2 – FIG. 14 & ¶0423 ….network node 1410 includes a processor 1411, memory 1412……A network entity (e.g., AMF, SMF, (R)AN, UPF, PCF) illustrated in FIG. 1, for example, may correspond to the network node 1410 ),
cause the target AMF to: receive, from a source AMF, a first message for a handover of a wireless device (3GPPTR33 – See Section 5.4.4.21.2(Figure 5.4.4.21.2-1): Step 4 – Forward relocation request); send, to a target session management function (SMF), a second message requesting creation of at least one first session for the wireless device; receive, from the target SMF, a third message confirming creation of the at least one first session; and send, to the source AMF based on the third message, a fourth message causing release of at least one second session for the wireless device, wherein each of the at least one first session and the at least one second session is a PDU session between a user plane function and the wireless device (See rejection of Claim 1. Claim 11 recites similar and parallel features to Claim 1 and Claim 11 is the accompanying target AMF to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 20 (Currently amended). 3GPPTR33 Teaches : A system comprising: a source AMF; a target session management function (SMF); and a target access and mobility management function (AMF) (3GPPTR33 – See Section 5.4.4.21.2(Figure 5.4.4.21.2-1): NOTE: A system depicted comprising a source AMF, a Target SMF, a Target AMF) comprising: one of more processors; and memory storing instructions that, when executed by the one or more processors (3GPPTR33 Figure 5.1.4.33.2.1-1– NOTE: AMF Comprises network management functions implemented in network architecture  i.e. AMF, SMF, (R)AN, UPF, PCF with corresponding processor and memory See other references such as Youn2 combined in the rejection for such disclosures), 
furthermore Youn2 discloses: comprising: one of more processors; and memory storing instructions that, when executed by the one or more processors (Youn2 – FIG. 14 & ¶0423 ….network node 1410 includes a processor 1411, memory 1412……A network entity (e.g., AMF, SMF, (R)AN, UPF, PCF) illustrated in FIG. 1, for example, may correspond to the network node 1410 )
(See rejection of Claim 1. Claim 20 recites similar and parallel features to Claim 1 and Claim 20 is the accompanying System to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)
cause the target AMF to: receive, from the source AMF, a first message for a handover of a wireless device; send, to the target session management function (SMF), a second message requesting creation of at least one first session for the wireless device; receive, from the target SMF, a third message confirming creation of the at least one first session; and send, to the source AMF based on the third message, a fourth message causing release of at least one second session for the wireless device, wherein each of the at least one first session and the at least one second session is a PDU session between a user plane function and the wireless device (See rejection of Claim 1. Claim 20 recites similar and parallel features to Claim 1 and Claim 20 is the accompanying System to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate).  

13.	Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPPTR33 in view of Youn2, further in view of WEI, further in view of view of Velev et. al (US-20200059989-A1) referenced hereafter as “Velev”. 

Regarding Claim 2 (Original), 3GPPTR33 in view of Youn2 and WEI teaches: The method of claim 1, 
furthermore 3GPPTR33 discloses: the first message (3GPPTR33 – See Section 5.4.4.21.2(Figure 5.4.4.21.2-1): Step 4 – Forward relocation request),
3GPPTR33 in view of Youn2 and WEI does not appear to explicitly disclose or strongly suggest: wherein message comprises an identity of a source SMF
Velev discloses: wherein message comprises an identity of a source SMF (Velev – FIG. 6 & ¶0085 message 622 handover required message;¶0086… as part of ... communication 624, the source AMF 608 may send a relocation request message (e.g., the message may include source AMF 608 UE MM context (allowed NSSAI, PDU session IDs, SMF IDs, etc.), UE 602 session and/or SMF context, a source to target transparent container, a RAN cause, the target RAN 606 ID, a target RA code, and/or a direct forwarding flag): NOTE: first communication between Source AMF and Target AMF based upon Handover request, where first communication contains source AMF 608 UE MM context.. SMF IDs or SMF IDs including Source SMF ID for related context ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPPTR33 in view of Youn2 and WEI with the teachings of Velev, since it enables a guard timer which enables forwarding packets from the source radio access network (RAN) to the target RAN without losses (Velev FIG. 6 & ¶0103).

Regarding Claim 12 (Original). 3GPPTR33 in view of Youn2 and WEI teaches: The target AMF of claim 11, (See rejection of Claim 2. Claim 12 recites similar and parallel features to Claim 2 and Claim 12 is the accompanying Target AMF to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate)
wherein the first message comprises an identity of a source SMF(See rejection of Claim 2. Claim 12 recites similar and parallel features to Claim 2 and Claim 12 is the accompanying Target AMF to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate).  

14.	Claims  3, 5, 10, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPPTR33 in view of Youn2, further in view of WEI, further in view of Youn et. al (US-20200120570-A1) referenced hereafter as “Youn”.

Regarding Claim 3 (Original), 3GPPTR33 in view of Youn2 and WEI teaches: The method of claim 2, 
furthermore 3GPPTR33 discloses: further comprising selecting by the target AMF, the target SMF different from the source SMF(3GPPTR33 – See Section 5.4.4.21.2(Figure 5.4.4.21.2-1): Inter AMF, Inter SMF, Inter NG RAN handover; NOTE:  inter SMF handover process indicates a change of SMF selecting a SMF different from the source SMF )
Assuming arguendo 3GPPTR33 in view of Youn2 and WEI does not appear to explicitly teach or strongly suggest: selecting by the target AMF, the target SMF different from the source SMF
Youn teaches: further comprising selecting by the target AMF, the target SMF different from the source SMF (Youn FIG. 17 Step 2 & ¶0308.. .. ; ¶0309 ¶ 0310.. source AMF selects the target AMF and then, forwards a forward relocation request message to the target AMF; ¶0312 the source SMF information (i.e., target gNB address) on the target gNB through the handover indication message to determine whether the SMF is to update new SMF/UPF; NOTE:  Target AMF determines to update or select new SMF or Target SMF selected not source SMF).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPPTR33 in view of Youn2 and WEI with the teachings of Youn, since Youn enables efficient handover support of a UE even when an SMF does not serve an entire area of a public land mobile network (PLMN) (Youn ¶0019).

Regarding Claim 5 (Original). 3GPPTR33 in view of Youn2 and WEI teaches: The method of claim 1, 
3GPPTR33 in view of Youn2 and WEI does not appear to explicitly teach or strongly suggest: wherein the second message comprises at least one first session identifier identifying the at least one first session,
Youn teaches: wherein the second message comprises at least one first session identifier identifying the at least one first session (Youn FIG. 17 Step 2 & ¶0308... receiving the handover required message ; ¶0309… AMF need to be changed; ¶0310... source AMF selects the target AMF and then, forwards a forward relocation request message to the target AMF;; Fig. 17  Step 11... Session Set-up Info (PDU Session ID, QOS…SET-UP) & ¶0325... target AMF encapsulates the information on the QoS received … in the session setup info message…. SMF receiving the sent information sends updated QoS information (i.e., PDU session ID and QoS); NOTE. Step 2 – message (or first message) sent from Source AMF  in relation to handover requirement for UE requiring change of or also handover of AMF to Target AMF and Step 11 Second message includes PDU Session ID).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPPTR33 in view of Youn2 and WEI with the teachings of Youn, since Youn enables efficient handover support of a UE even when an SMF does not serve an entire area of a public land mobile network (PLMN) (Youn ¶0019).

Regarding Claim 10 (Original). 3GPPTR33 in view of Youn2 and WEI teaches: The method of claim 1, 
furthermore (3GPPTR33) discloses: wherein the second message further comprises at least one of: 
a single network slice selection assistance information (3GPPTR33 – See Section 5.4.4.21.2  (Figure 5.4.4.21.2-1): Step 6 – Create Session Request supplying NSSAI, UE Security Capabilities; NOTE: NSSAI associated with UE handover); 
a network slicing instance identifier; a data network name; an identity of the UPF; or an address of the UPF.
Assuming arguendo 3GPPTR33 in view of Youn2 and WEI does not appear to disclose or strongly suggest: message further comprises at least one of: 
a single network slice selection assistance information; a network slicing instance identifier; a data network name; 
an identity of a user plane function (UPF); 
or an address of the UPF.
Youn discloses: wherein the second message further comprises at least one of: a single network slice selection assistance information; a network slicing instance identifier; a data network name(Youn – FIG. 20 depicts S2007 (Target GNB Address, UE Session Context) & ¶ 0424 … UE session contexts and/or information (for example, at least one information of a data network name (DNN), a single network slice selection assistance information (S-NSSAI) (e.g., slice information), and subscription information) ; NOTE: UE Context information disclosed in second message after first message S2003 in FIG. 20, which is parallel to second message of FIG. 17, where UE Context can be S-NSSAI, Data Network Name); an identity of a user plane function (UPF); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPPTR33 in view of Youn2 and WEI with the teachings of Youn, since Youn enables efficient handover support of a UE even when an SMF does not serve an entire area of a public land mobile network (PLMN) (Youn ¶0019).

Regarding Claim 13 (Original). 3GPPTR33 in view of Youn2 and WEI teaches:  The target AMF of claim 12, 
(See rejection of Claim 3. Claim 13 recites similar and parallel features to Claim 3 and Claim 13 is the accompanying Target AMF to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate)
further comprising selecting the target SMF different from the source SMF(See rejection of Claim 3. Claim 13 recites similar and parallel features to Claim 3 and Claim 13 is the accompanying Target AMF to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 15 (Original). 3GPPTR33 in view of Youn2 and WEI teaches: The target AMF of claim 11, 
(See rejection of Claim 5. Claim 15 recites similar and parallel features to Claim 5 and Claim 15 is the accompanying target AMF to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate)
wherein the second message comprises at least one first session identifier identifying the at least one first session (See rejection of Claim 5. Claim 15 recites similar and parallel features to Claim 5 and Claim 15 is the accompanying target AMF to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate).

15.	Claims  6, 7, 9, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPPTR33 in view of Youn2, further in view of WEI, further in view of Youn, and further in view of Velev.

Regarding Claim 6 (Currently amended), 3GPPTR33 in view of Youn2 and WEI teaches:  The method of claim 1, 
3GPPTR33 in view of Youn2 and WEI does not appear to explicitly teach or strongly suggest: further comprising sending by the target AMF, to a target base station in response to receiving the third message, a fifth message requesting [[a]] the handover of the wireless device, the fifth message comprising core network N3 tunnel information of the at least one first session.
Youn discloses: further comprising sending by the target AMF, (Youn  FIG. 18 & ¶0345 ) in response to receiving the third message (Youn – FIG. 17 & ¶0325 See claim 1, Claim 4;NOTE: third message ACK session request creates subsequent steps for indirect forwarding via target UPF to Target GNB: NOTE: in response to 3rd message ), a fifth message requesting [[a]] the handover of the wireless device (Youn - FIG. 18 Step 28 subsequent to FIG. 17 Step 12 & ¶0353… 28. The target AMF sends a path switch request message to the SMF in order to change an actual downlink data path… switch request message includes the address and/or ID information for each PDU session received.. for a radio access network (RAN); NOTE: Subsequent to Session ack message Step 12 (3rd message) Target AMF sends a fifth message Step 28 requesting a path switch or handover request pertaining to the handover execution), 
the fifth message comprising core network N3 tunnel information of the at least one first session (Youn - ¶0012 information on the PDU session may include an N3 interface user plane address and an uplink core network tunnel identifier of a user plane function (UPF); FIG. 17 Step 28 includes PDU Session ID & ¶0353.. address and/or ID information for each PDU session; NOTE: PDU Session ID comprises N3 interface (tunnel) information for UPF or core network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPPTR33 in view of Youn2 and WEI with the teachings of Youn, since Youn enables efficient handover support of a UE even when an SMF does not serve an entire area of a public land mobile network (PLMN) (Youn ¶0019).
While  GPPTR33 in view of Youn2 and WEI and Youn teaches: The method of claim 1, further comprising sending by the target AMF, in response to receiving the third message, a fifth message requesting [[a]] the handover of the wireless device, the fifth message comprising core network N3 tunnel information of the at least one first session.
GPPTR33 in view of Youn2 and WEI and Youn does not appear to explicitly teach or strongly suggest: sending, to a target base station,
Velev discloses: receiving, by a target access and mobility management function (AMF) from a source AMF, a first message for a handover of a wireless device (Vevet – FIG. 6 Step 624 & ¶0085 a first communication 622… to the source AMF 608 may include the source RAN 604 sending a handover required message; ¶0086.. a second communication 624 may be transmitted from the source AMF 608 to the target AMF 610; NOTE: message 624 in response to HO request message 622, where message 624 is sent to Target SMF from Target AMF)
furthermore (Velev) discloses: further comprising sending by the target AMF, to a target base station, a message requesting [[a]] the handover of the wireless device(Velev – FG. 6 Step 632 & ¶0039.. The base units 104 are generally part of a radio access network; ¶ 0090 .. a fifth communication 632 transmitted from the target AMF 610 to the target RAN 606 may include the target AMF 610 sending a handover request message to the target RAN 606; NOTE: Target AMF sends message 632 to RAN (Basestation) instructing HO for UE), 
the message comprising core network N3 tunnel information of the at least one first session (Velev - FIG. 6 & ¶0082 UE in a CM-CONNECTED state performing handover and/or registration procedures due to mobility ;¶0090 … the handover request message may create the UE 602 context in the target RAN 606 including information about the PDU sessions (e.g., data radio bearers) and the security context. In some embodiments, for each PDU session, there may be UPF N3 tunnel information (e.g., tunnel endpoint ID (“TEID”) for uplink N3), and PDU session QoS parameters; NOTE: Handover request associated with connect UE (session), where handover message 632 which is in response or subsequent first message 624, comprises N3 tunnel (session) information for at least one UPF);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of GPPTR33 in view of Youn2 and WEI and Youn with the teachings of Velev, since it enables a guard timer which enables forwarding packets from the source radio access network (RAN) to the target RAN without losses (Velev FIG. 6 & ¶0103).

Regarding Claim 7 (Original). GPPTR33 in view of Youn2 and WEI and Youn and Velev teaches: The method of claim 6, 
furthermore Velev discloses: further comprising receiving, from the target base station, a message acknowledging the handover (Velev - ¶0090 a sixth communication 634 transmitted from the target RAN 606 to the target AMF 610 may include the target RAN 606 confirming the reception and processing of the handover request message; NOTE : Target AMF receives handover acknowledgement ), 
furthermore Youn also discloses: further comprising receiving, from the target base station, a sixth message acknowledging the handover (Youn – FIG. 18 Step 25 Handover Notify (PDU Session ID, Target GNB Address); NOTE: Message of Step 25 (sixth message)  subsequent to other messages including fifth message, acknowledging handover), 
the sixth message comprising radio access network N3 tunnel information of the at least one first session (Youn - ¶0012 information on the PDU session may include an N3 interface user plane address and an uplink core network tunnel identifier of a user plane function (UPF) and a quality of service (QoS) parameter indicating that the information on the PDU session is information for a radio access network (RAN) (UPF FIG. 18 Step 25.. See above); NOTE: PDU Session ID of message comprises N3 interface (tunnel) information for UPF for a RAN or RAN N3 tunnel information ). 

Regarding Claim 9 (Original). GPPTR33 in view of Youn2 and WEI and Youn and Velev teaches: The method of claim 7, 
furthermore Youn discloses: further comprising: receiving, by the source AMF from a source base station, a seventh message indicating the handover is required (Youn – FIG. 17 Step 1 & ¶0306 .. Source gNB sends a handover required message to the source AMF; NOTE: seventh message involving Source AMF receiving hand over required message)
furthermore Youn discloses: and sending, by the source AMF to the source base station, an eighth message commanding the handover (Youn FIG. 18 Step 22 HO command & ¶0345 forwarding in the handover command message … to source GNB; NOTE: source SMF subsequent to seventh message, sends an eight message to source basestation or GNB for handover)
furthermore Velev discloses: further comprising: receiving, by the source AMF from a source base station, a seventh message indicating the handover is required (Velev FIG. 6 ¶0085 a first communication 622… to the source AMF 608 may include the source RAN 604 sending a handover required message; NOTE a message among several messages associated with handoff, requesting hand over of UE required); 
furthermore Velev discloses: and sending, by the source AMF to the source base station, an eighth message commanding the handover (Velev FIG. 6 ¶0094.. communication 640 from the source AMF 608 to the source RAN 604 may include the source AMF 608 sending a handover command message to the source RAN 604; NOTE: a message among several messages associated with handoff, in response to or subsequent to handover required commanding hand over).  

Regarding Claim 16 (Currently amended). 3GPPTR33 in view of Youn2 and WEI teaches: The target AMF of claim 11, 
(See rejection of Claim 6. Claim 16 recites similar and parallel features to Claim 6 and Claim 16 is the accompanying target AMF to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate)
wherein the instructions, when executed by the one or more processors, further cause the target AMF to send, to a target base station in response to receiving the third message, a fifth message requesting [[a]] the handover of the wireless device, the fifth message comprising core network N3 tunnel information of the at least one first session (See rejection of Claim 6. Claim 16 recites similar and parallel features to Claim 6 and Claim 16 is the accompanying target AMF to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 17 (Original). GPPTR33 in view of Youn2 and WEI and Youn and Velev teaches: The target AMF of claim 16, (See rejection of Claim 7. Claim 17 recites similar and parallel features to Claim 7 and Claim 17 is the accompanying target AMF to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate)
wherein the instructions, when executed by the one or more processors, further cause the target AMF to receive, from the target base station, a sixth message acknowledging the handover, the sixth message comprising radio access network N3 tunnel information of the at least one first session(See rejection of Claim 7. Claim 17 recites similar and parallel features to Claim 7 and Claim 17 is the accompanying target AMF to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 19 (Original). GPPTR33 in view of Youn2 and WEI and Youn and Velev teaches:  The target AMF of claim 17, (See rejection of Claim 9. Claim 19 recites similar and parallel features to Claim 9 and Claim 19 is the accompanying target AMF to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate)
wherein the source AMF: receives, from a source base station, a seventh message indicating the handover is required; and sends, to the source base station, an eighth message commanding the handover(See rejection of Claim 9. Claim 19 recites similar and parallel features to Claim 9 and Claim 19 is the accompanying target AMF to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate).

Allowable Subject Matter
16. 	Claims 8, 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to all of the following conditions:
(1)  that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that all independent claims were amended with similar features and the amendments were submitted in a formal response,
(3) that the claim limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations,
(4) that all pending issues associated with the claims including:
 	(a) clarifying applicable issues related with claim objections under minor informalities and/or 112 rejections, 
(b) issues related with the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations, including the independent claims, 
are all acceptably resolved, and do not result in a case where, given the scope of any applicant claimed amendments and/or arguments, examination would require would require further consideration.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 8 (Original), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the target SMF: sends, to a policy control function (PCF), a seventh message requesting one or more policies of the at least one first session, the seventh message indicating that the source AMF and a source SMF are relocated; and receives, from the PCF, an eighth message in response to the seventh message, wherein the eighth message comprises at least one policy for the at least one first session”.

Regarding Claim 18 (Original), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the target SMF: sends, to a policy control function (PCF), a seventh message requesting one or more policies of the at least one first session, the seventh message indicating that the source AMF and a source SMF are relocated; and receives, from the PCF, an eighth message in response to the seventh message, wherein the eighth message comprises at least one policy for the at least one first session”.

The examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./
Examiner, Art Unit 2414  
07/25/2022                                                                       



/EDAN ORGAD/               Supervisory Patent Examiner, Art Unit 2414